FILED
                             NOT FOR PUBLICATION                            DEC 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUSTIN RINGGOLD-LOCKHART and                     No. 10-56175
NINA RINGGOLD,
                                                 D.C. No. 2:09-cv-09215-R-RC
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

MYER J. SANKARY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.

       This interlocutory appeal comes to us for review under Ninth Circuit Rule 3-

3 as a preliminary injunction appeal. We have jurisdiction under 28 U.S.C.

§ 1292(a)(1). We dismiss.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        The district court denied appellants’ request for a preliminary injunction

seeking to stay state court proceedings. After appellants filed this appeal, the

district court dismissed the underlying federal action. We determine questions of

mootness in light of the present circumstances. Mitchell v. Dupnik, 75 F.3d 517,

528 (9th Cir. 1996). Because the facts and circumstances supporting the

preliminary injunction application have materially changed, we cannot grant the

requested relief. Doe and Associates Law Offices v. Napolitano, 252 F.3d 1026,

1029 (9th Cir. 2001) (holding that dismissal of underlying action renders moot the

district court’s denial of preliminary injunctive relief). Accordingly, this appeal is

moot.

        All pending motions are DENIED.

        DISMISSED.




                                            2                                      10-56175